DETAILED ACTION
In this Office Action, original claims 1-3, 6-10, 12, 14, and 16, filed on June 19th, 2019, and amended claims 4-5, 11, 13, 15, and 17-23, filed on February 4th, 2020 were evaluated on the merits. Claims 24-45 were cancelled by amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Systems and Methods for Determining Cardiac Output”.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 1, line 1, “A method of determining the cardiac output of a heart, comprising” should apparently read “A method of determining the cardiac output of a heart, comprising:” (colon added) to be grammatically correct;
Claim 2, line 2-3, “calculating, using the first aortic pressure measurement the second aortic measurement, the first…” should apparently read “calculating, using the first aortic pressure .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “pumping blood at a first pumping rate during a plurality of beats of the heart, each beat including a systolic rise, a dicrotic notch, and a diastolic fall that occurs after the dicrotic notch” renders the claim indefinite. It is unclear from the claim whether the blood pump only pumps blood when the features in the claim limitation, such as a dicrotic notch, are present (i.e. the blood pump will not pump blood in situations such as severely calcified stenosis which causes a loss of a distinct dicrotic notch), or if the claim limitation is simply trying to identify different features of a normal heart beat. As a result, the scope of the claim is indefinite.
For purposes of examination, the claim will be read as if it were written “pumping blood at a first pumping rate during a plurality of beats of the heart”, and the term “the diastolic fall” in lines 7-8 will be regarded as if it were written “a diastolic fall” so that the term maintains antecedent basis.

Claim 11 has a similar recitation of “calculating… a plurality of time dependent non-linear models of the vascular system” wherein it is unclear how a model may be “calculated”. As a result, claim 11 is similarly rejected under 35 U.S.C. 112(b). 
For purposes of examination, the claim will be read as if it were written “generating… a time dependent non-linear model of the vascular system”. 
Regarding claim 4, the claim limitation “further comprising determining a first cumulative indicator of cardiac output of the heart” renders the claim indefinite. It is unclear how “a first cumulative indicator of cardiac output of the heart” differs from the cardiac output determined in claims 1-2. For example, it is unclear if the determined cardiac output may be considered “a first cumulative indicator of cardiac output of the heart”. Accordingly, it is unclear how the limitation serves to further limit the claim, rendering the scope of the claim indefinite. 
For purposes of examination, any claim that determines a cardiac output will be considered as “determining a first cumulative indicator of cardiac output of the heart”.
Regarding claim 6, the claim limitation “altering the hemodynamic support to the patient based on the determined change of cardiac performance of the heart over time” renders the claim indefinite. The claim only recites making a single comparison between two different cardiac output values. Accordingly, it is unclear how the hemodynamic support is altered based on the determined change of cardiac performance of the heart “over time”. For example, it is unclear if this comparison is performed multiple times over a particular time period, or if performing a single comparison, as claimed, is 
Claim 9 has a similar recitation of “altering the hemodynamic support to the patient based on the determined increase or decrease of cardiac performance of the heart over time” wherein it is unclear how the cardiac performance is being determined over time, as the claim recites performing a single comparison. As a result, claim 9 is similarly rejected under 35 U.S.C. 112(b).
For purposes of examination, the claim will be read as if it were written “and altering the hemodynamic support to the patient based on the determined change of cardiac performance of the heart”. 
Regarding claim 7, the claim limitation “to calculate a first cumulative indicator of cardiac output of the heart” renders the claim indefinite. It is unclear if “a first cumulative indicator of cardiac output of the heart” is the same or different parameter as “a first cumulative indicator of cardiac output of the heart” described in claim 4. As a result, the scope of the claim is indefinite. 
For purposes of examination, the claim will be read as if it were written “to calculate the first cumulative indicator of cardiac output of the heart”.
Regarding claim 8, the claim limitation “wherein the first cumulative indicator of cardiac output of the heart is indicative of cardiac performance of the heart” renders the claim indefinite. It is unclear how this claim limitation serves to further limit the claimed invention. Specifically, it is unclear when “the first cumulative indicator of cardiac output of the heart” would not be indicative of cardiac performance of the heart. Accordingly, it is unclear what limitation the claim is intending to impart, rendering the scope of the invention indefinite. 
	For purposes of examination, any cumulative indicator of cardiac output will be considered as indicative of cardiac performance of the heart, and therefore read on this claim limitation.

	For purposes of examination, the claim will be read as if it were written “determining the plurality of cardiac output values during the specific beat based on the determined plurality of systemic vascular resistance and compliance values”.
	Further regarding claim 11, the claim limitation “detecting a plurality of aortic pressure measurements” and “determining a plurality of rates of blood flow pumped by the blood pump” renders the claim indefinite. According to claim 1, the claimed invention detects “a first aortic pressure measurement at a first time and a second aortic pressure measurement at a second time” and “a first rate of blood flow pumped by the blood pump at the first time and a second rate of blood flow pumped by the blood pump at the second time”. This can be considered “a plurality of aortic pressure measurements” and “a plurality of rates of blood flow”. As a result, it is unclear if the “plurality of aortic pressure measurements” and “plurality of rates of blood flow” includes the first and second aortic pressure, as well as the first and second rate of blood flow, or if the claim intends to impart some other limitation. As a result, the scope of the claim is indefinite. 
	Similarly, claim 11 recites “calculating… a plurality of time dependent non-linear models” wherein it is unclear if “a time dependent non-linear model” of claim 2 is included in “a plurality of time dependent non-linear”.

Regarding claim 13, the claim limitation “wherein hemodynamic support is provided by an intracardiac blood pump” renders the claim indefinite. The hemodynamic support is already described as being applied “via a blood pump” in claim 1. Accordingly, it is unclear if the “intracardiac blood pump” recited in the claim limitation is the same “blood pump” recited in claim 1, and if the hemodynamic support is provided by more than one blood pump. As a result, the scope of the claim is indefinite. 
For purposes of examination, the claim will be read as if it were written “wherein the blood pump applying hemodynamic support is an intracardiac blood pump”.
Regarding claim 18, the claim limitation “wherein the controller comprises a memory storing the time dependent non-linear model of the vascular system” renders the claim indefinite. It is unclear if “the time dependent non-linear model of the vascular system” referred to in the claim is “time dependent non-linear model” referred to in claim 2, or one of the “plurality of time dependent non-linear models” in claim 13. As a result, the scope of the claim is indefinite. 
For purposes of examination, any prior art which teaches using a memory on a controller to store either the time dependent non-linear model of claim 2, or the plurality of models of claim 13, will read on the claim.
Regarding claim 20, the claim limitation “further comprising configuring the determined cardiac output for display” renders the claim indefinite. It is unclear what additional limitation must be applied to a “cardiac output” in order for it to be configured for display. As a result, it is unclear what further limitation the claim is imparting, rendering the scope of the claim indefinite. 

Regarding claim 21, the claim recites the term “the systemic vascular resistance and compliance”. There is insufficient antecedent basis for this limitation. As a result, it is unclear what “systemic vascular resistance and compliance” the claim is referring to, rendering the scope of the claim indefinite.
Further regarding claim 21, “wherein the systemic vascular resistance and compliance are indicative of resistance and compliance of the aorta” renders the claim indefinite. It is unclear how the claim limitation serves to further limit the claim. Specifically, it is unclear when the systemic vascular resistance and compliance of the aorta are not indicative of resistance and compliance of the aorta. As a result, the scope of the claim is indefinite. 
For purposes of examination, the claim limitation will be read as if it were written “wherein a systemic vascular resistance and compliance are indicative of resistance and compliance of the aorta”. 
Regarding claim 22, the claim limitation “wherein determining cardiac output comprises taking an average of total cardiac flow over a period of time” renders the claim indefinite. According to claim 1, on which claim 22 is dependent, cardiac output is determined “based on the first aortic pressure measurement, the second aortic pressure measurement, the first rate of blood flow, and the second rate of blood flow”. Accordingly, it is unclear if cardiac output is determined from an average of total cardiac flow over time, the four parameters listed in claim 1, or a combination of the two. Clarification is requested. 
For purposes of examination, the claim will be read as if it were written “wherein an average of total cardiac flow over a period of time is calculated”. 
Regarding claim 23, the claim limitation “wherein the period time is the length of the specific beat” renders the claim indefinite. It is unclear how a “total cardiac flow” may be averaged over a single 
For purposes of examination, any prior art which teaches determining an average of total cardiac flow over a period of period will also read on claim 23.
	Any claim listed as being rejected under 35 U.S.C. 112(b) which is not explicitly rejected above is rejected by virtue of its incorporation of the indefinite subject matter of an explicitly-rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than a mathematical concept. A streamlined analysis of claim 1 follows.
STEP 1: Regarding claim 1, the claim recites a method of determining cardiac output of a heart. Thus, the claim is directed to a method, which is one of the statutory categories of invention.
STEP 2A, PRONG ONE: The claim is then analyzed to determine whether it is directed to any judicial exception. The step of determining (i.e. calculating) cardiac output based on the first aortic pressure measurement, the second aortic measurement, the first rate of blood flow, and the second blood flow sets forth a judicial exception. This step describes a mathematical concept (including a mathematical relationship, mathematical formulas or equations, and mathematical calculations). Thus, the claim is drawn to a Mathematical Concept, which is an Abstract Idea.
STEP 2A, PRONG TWO: Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. Besides the abstract idea, the claim recites the method steps of applying a hemodynamic support via a blood pump, detecting a first and second aortic pressure measurement, and determining a first and second blood flow. These claim elements fail to recite any additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. The blood pump is a generic device configured to apply hemodynamic support, and no particular structural elements are recited in the claim as performing the detecting and determining steps of the method. Thus, the recited steps do not impose any meaningful structural limitation on the machine used to perform the Abstract Idea. In addition, collecting data, such as aortic pressure, and determining cardiac features, such as cardiac output, while applying hemodynamic support does not provide an improvement to the technological field, and the method as a whole does not effect a particular treatment or effect a particular change based on determined cardiac output.
Consideration of the additional method steps elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception.
STEP 2B: Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. As discussed, besides the Abstract Idea, the claim recites applying hemodynamic support, detecting a first and second aortic pressure measurement, and determining a first and second the of blood flow pumped by the blood pump. Acquiring a bio-signal, such as aortic pressure, from a user 
Dependent claims 2-5 and 7-8 also fail to add additional elements that integrate the judicial exception into a practical application. Claims 2 and 3 recite additional limitations to the processing and calculation of the cardiac output, and is merely insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. Claims 4-5 and 7-8 additionally recites calculating a first cumulative indicator of cardiac output. This is merely extrasolution activity, as the determined cumulative indicator does not effect a particular treatment or effect a particular change.
 Claims 6, 9, and 19 recite the additional element of altering the hemodynamic support applied to the heart based on the determined cardiac output. Accordingly, the calculated cardiac output effects a particular treatment and change. Thus, claims 6 and 9-23 amount to significantly more than the exception itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Heilman et al. (US 20130041204 A1), referred to hereafter as Heilman, in view of Parlikar et al. (US 8282664 B2), referred to hereafter as Parlikar.
The claims are generally directed towards: a method of determining the cardiac output of a heart, comprising 
applying hemodynamic support to the heart via a blood pump, the hemodynamic support comprising pumping blood at a first pumping rate during a plurality of beats of the heart, each beat including a systolic rise, a dicrotic notch, and a diastolic fall that occurs after the dicrotic notch; 
detecting a first aortic pressure measurement at a first time and a second aortic pressure measurement at a second time, wherein the first time and the second time occur during the diastolic fall of a specific beat of the plurality of beats; 
determining a first rate of blood flow pumped by the blood pump at the first time and a second rate of blood flow pumped by the blood pump at the second time; and 
determining cardiac output based on the first aortic pressure measurement, the second aortic pressure measurement, the first rate of blood flow, and the second rate of blood flow.
Regarding claim 1, Heilman (Figure 12A) teaches a method of determining a property of blood (paragraph 0014-0016) composing applying hemodynamic support to the heart via a blood pump (100), the hemodynamic support comprising pumping blood at a first pumping rate during a plurality of beats of the heart (paragraph 0201); detecting a first aortic pressure measurement (920) at a first time and a second aortic pressure measurement at a second time (paragraph 0035, 0203); determining a first rate of blood flow pumped by the blood pump (900) at the first time and a second rate of blood flow pumped by the blood pump at the second time (paragraph 0201-0202); and determining cardiac output based on the first rate of blood flow and the second rate of blood flow (paragraph 0016, 0028, 0040). However, Heilman does not specifically teach measuring the first and second aortic pressure at a first 
Parlikar teaches a method of determining cardiac output (Figure 2; col. 4, lines 15-22) based on aortic pressure measurements taken during a dicrotic fall (see Fig. 4) and the rate of blood flow (see Equation 6; col. 9, line 15, 47-54; col. 10, lines 5-10, 40-43). According to Parlikar, an atrial pressure pulse may be modeled by the Windkessel model, which accounts for the total peripheral resistance and the elastic properties of the atrial tree, which can then be used to estimate the cardiac output (col. 7, lines 65-67; col. 8, lines 1-10; Equation 6). Parlikar teaches that the elastic properties may be estimated based on the measured aortic pressure (col. 11, lines 3-9; Equation 15), and the total peripheral resistance may be estimated from the elastic property value, or from the ratio of mean pressure to blood flow (col. 4, lines 51-57). These values can then be used to estimate the cardiac output (Equation 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heilman to incorporate the method of calculating total peripheral resistance and elastic properties to generate a Windkessel model to determine cardiac output, as taught by Parlikar. The method of Parlikar offers several advantages, such as being able to perform well on varied data sets (col. 4, lines 1-8), and would simply constitute substituting the method of estimating cardiac output of Heilman for the method of Parlikar. 
Regarding claim 2, the method of Parlikar teaches generating, using parameters calculated from the first aortic pressure measurement and the second aortic pressure measurement, the first rate of blood flow, and the second rate of blood flow, a time dependent non-linear model of the vascular system to determine systemic vascular resistance (total peripheral resistance) and compliance (elastic properties; Equation 1; col. 7, lines 65-67; col. 8, lines 1-10). This model is then used to determine 
Regarding claim 3, Parlikar teaches the time-dependent non-model being a Windkessel model (col. 7, lines 64-67; col. 8, lines 1-10). Therefore, Heilman in view of Parlikar teaches the method of claim 3. 
Regarding claim 4, Heilman in view of Parlikar teaches determining the cardiac output (Parlikar Equation 6). Therefore, Heilman in view of Parlikar teaches the method of claim 2, further comprising determining a first cumulative indicator of cardiac output of the heart. 
	Regarding claim 5, Heilman teaches that the determined cardiac output may be used to dynamically adjust the hemodynamic support provided by the blood pump (paragraph 0019, 0203, and 0205). Dynamic adjustment of hemodynamic support would require determining a plurality of cardiac output values. Furthermore, the method of Parlikar teaches estimating cardiovascular parameters (i.e. cardiac output) on a beat-by-beat basis (col. 4, lines 15-22). Thus, each calculated cardiac output value would correspond to a respective beat of a first set of beats. Therefore, Heilman in view of Parlikar teaches the method of claim 4, wherein determining cardiac output includes: determining a first plurality of cardiac output values, wherein each cardiac output value of the first plurality of cardiac output values corresponds to a respective beat of a first set of beats within the plurality of beats.
	Regarding claim 19, Heilman teaches that the determined cardiac output may be used to dynamically adjust the hemodynamic support provided by the blood pump (paragraph 0019, 0203, and 
	Regarding claim 20, Heilman teaches that characteristics of the blood may be transmitted from the pumping unit (100) to a computer (1000) in order allow a caregiver to observe the cardiac output (paragraph 0203). Observing the cardiac output on a computer would require displaying the cardiac output in some form. As a result, Heilman in view of Parlikar teaches the method of claim 19 further comprising configuring the determined cardiac output for display. 
	Regarding claim 21, Heilman in view of Parlikar teaches the method of claim 20, wherein the systemic vascular resistance and compliance are indicative of resistance and compliance of the aorta (Equation 1; col. 7, lines 65-67; col. 8, lines 1-10). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heilman et al. (US 20130041204 A1) in view of Parlikar et al. (US 8282664 B2), as applied to claim 5, in view of Joseph et al. (US 20170065186 A1), referred to hereafter as Joseph.
Regarding claim 6, Heilman teaches altering the hemodynamic support to the patient based on a determined cardiac output value (paragraph 0015-0018). However, Heilman in view of Parlikar does not teach comparing a first cardiac output value to a second cardiac output value and adjusting hemodynamic support to the patient on the comparison between the two cardiac output values. 
Joseph teaches a sensor performing real-time monitoring of physiologic parameters including detecting changes in cardiac output (paragraph 0045). Detecting a change in cardiac output would require comparing two different values of cardiac output over time. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Heilman in view of Parlikar to detect changes in cardiac output over time, as taught by Joseph. Doing so could help diagnose medical conditions, and effect medical . 
Claims 7-8 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Heilman et al. (US 20130041204 A1) in view of Parlikar et al. (US 8282664 B2), as applied to claim 5 and 21, respectively, in view of Peyton (US 20140243696 A1).
	Regarding claim 7, Heilman in view of Parlikar teaches the method of claim 5. However, Heilman in view of Parlikar does not teach applying at least one of a summation, average, or linear regression on the determined plurality of cardiac output values to calculate a first cumulative indicator of cardiac output. 
	Peyton teaches taking the average of cardiac output values in order to improve the accuracy and precision of a calculated cardiac output value (paragraph 0048-0049; Equation 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heilman in view or Parlikar to incorporate taking the average of a plurality of cardiac values to determine the first cumulative indicator of cardiac output. Doing so would improve the accuracy and precision of the measured cardiac output value (Peyton paragraph 0049), allowing the device of Heilman in view of Parlikar to better adjust hemodynamic support to the heart. 
	Regarding claim 8, Heilman in view of Parlikar and Peyton teaches the method of claim 7, wherein the first cumulative indicator of cardiac output of the heart is indicative of cardiac performance of the heart. 
	Regarding claim 22, Heilman in view of Parlikar and Peyton teaches the device of claim 21. However, Heilman in view of Parlikar and Peyton fails to teach calculating an average of total cardiac flow over time.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have calculated an average of total cardiac flow over time. As taught by Peyton, 
	Regarding claim 23, Heilman in view of Parlikar and Peyton teach the method of claim 22 wherein the period of time is the length of the specific beat.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heilman et al. (US 20130041204 A1) in view of Parlikar et al. (US 8282664 B2) and Peyton (US 20140243696 A1), as applied to claim 8, in view of Joseph (US 20170065186 A1).
Regarding claim 9, Heilman teaches altering the hemodynamic support to the patient based on a determined cardiac output value (paragraph 0015-0018). However, Heilman does not teach determining a second cumulative indicator of cardiac output of the heart, comparing the first cumulative indicator of cardiac output to the second cumulative indicator of cardiac output, and determining, based on the comparison, and increase or decrease in cardiac performance of the heart. 
Joseph teaches a sensor performing real-time monitoring of physiologic parameters including detecting changes in cardiac output (paragraph 0045). Detecting a change in cardiac output would require comparing two different values of cardiac output over time. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Heilman in view of Parlikar to detect changes in cardiac output over time, as taught by Joseph. Doing so could help diagnose medical conditions, and effect medical therapy, such as the hemodynamic support provided by Heilman in view of Parlikar, being delivered to a patient (Joseph paragraph 0045). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heilman in view of Parlikar, Peyton and Joseph to 
Regarding claim 10, Heilman in view of Parlikar, Joseph, and Peyton teach determining the second cumulative indicator of cardiac output using the same method as first cumulative indicator of cardiac output (as described in claim 7). Therefore, Heilman in view of Parlikar, Peyton, and Joseph teaches the method claim 9 wherein determining the second cumulative indicator comprises: determining a second plurality of cardiac output values, wherein each cardiac output value of the second plurality of cardiac output values corresponds to a respective beat of the second set of beats; and applying at least one of a summation, average, or linear regression on the determined plurality of cardiac output values to calculate the second cumulative indicator of cardiac output of the heart.	
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heilman et al. (US 20130041204 A1) in view of Parlikar et al. (US 8282664 B2) and Joseph (US 20170065186 A1), as applied to claim 6, in view of Peyton (US 20140243696 A1). 
Regarding claim 11, Heilman in view of Parlikar and Joseph detecting a plurality of aortic pressure measurements at a plurality of times during the diastolic fall of the specific beat, wherein each aortic pressure measurement of the plurality of aortic pressure measurements corresponds to a time of the plurality of times (Heilman paragraph 0035, 0203); determining a plurality of rates of blood flow pumped by the blood pump at the plurality of times (Heilman paragraph 0201-0202); calculating, using the plurality of aortic pressure measurements and the plurality of rates of blood flow, a plurality of time 
Peyton teaches taking the average of cardiac output values in order to improve the accuracy and precision of a calculated cardiac output value (paragraph 0048-0049; Equation 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heilman in view or Parlikar to incorporate taking the average of a plurality of cardiac values to calculate the cardiac output of a specific heartbeat. Doing so would improve the accuracy and precision of the measured cardiac output value (Peyton paragraph 0049), allowing the device of Heilman in view of Parlikar and Joseph to better adjust hemodynamic support to the heart. 
Regarding claim 12, Heilman in view of Parlikar, Joseph, and Peyton teach the method of claim 11 comprising: comparing a first cardiac output value to a second cardiac output value, wherein the first plurality of cardiac output values comprises the first and second cardiac output values; determining, based on the comparison between the first cardiac output value and the second cardiac output value, a change in cardiac performance of the heart; and altering the hemodynamic support to the patient based on the determined change of cardiac performance of the heart over time. However, Heilman in view of Parlikar, Joseph, and Peyton does not explicitly teach determining a second cumulative indicator of cardiac output of the heart for a second heartbeat within the plurality of beats, wherein the second heartbeat occurs after the specific heartbeat; comparing the first cumulative indicator of cardiac output to the second cumulative indicator of cardiac output; determining, based on the comparison between 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heilman in view of Parlikar, Joseph, and Peyton to calculate a second cumulative indicator of cardiac output (in the same manner as the first cumulative indicator of cardiac output) and comparing the first cumulative indicator and second indicator of cardiac output, and based on the comparison, altering the hemodynamic support applied based on determining whether the cardiac performance is increasing or decreasing over time. Doing so would simply be performing the method of claim 6 with the cumulative indicator of cardiac outputs, providing more accurate estimations of the cardiac output on which the altering of the hemodynamic is based. 
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heilman et al. (US 20130041204 A1) in view of Parlikar et al. (US 8282664 B2) and Joseph (US 20170065186 A1) and Peyton (US 20140243696 A1), as applied to claim 12, in further view of McConnell (US 20080097226 A1 – cited by applicant).
	Regarding claim 13, Heilman (Figure 2 and 12A) teaches the hemodynamic support being provided by an intracardiac pump (100) configured to be positioned on the heart (12; paragraph 0123). However, Heilman in view of Parlikar, Joseph, and Peyton teaches the method of claim 12, wherein hemodynamic support is provided by an intracardiac blood pump that has a cannula configured to be positioned within a ventricle of the heart.
	McConnell teaches a method for determining the cardiac function of a heart (Abstract). McConnell (Figure 8) teaches the use of a blood pump (102) including an inflow cannula (12) extending 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heilman in view of Parlikar, Joseph, and Peyton to include the blood pump having an inlet cannula inserted into the left ventricle and an outlet cannula inserted into the aorta, as taught by McConnell. Doing so would allow the device of Heilman in view of Parlikar, Joseph, and Peyton to evaluate the function of the left ventricle specifically, allowing for better diagnoses and recovery from chronic heart failure (McConnell paragraph 0017).
	Regarding claim 14, Heilman in view of Parlikar, Joseph, Peyton, and McConnell teach the cannula configured to be positioned within a left ventricle (McConnell paragraph 0063).
	Regarding claim 15, Heilman (Figure 12A) teaches a pressure sensor (920) being provided with the intracardiac blood pump (100; paragraph 0203) which is located on the ascending aorta (paragraph 0119). Accordingly, Heilman in view of Parlikar, Joseph, Peyton, and McConnell teach the method claim 13 wherein a pressure sensor is provided with the intracardiac blood pump, and wherein detecting the plurality of aortic pressure measurements comprises measuring the aortic pressure via the pressure sensor.
	Regarding claim 16, Heilman in view of Parlikar, Joseph, Peyton, and McConnell teach the method of claim 15, wherein the pressure sensor (Heilman Figure 12A; element 920) is positioned within a housing of the blood pump (100; paragraph 0203).
	Regarding claim 17, Heilman in view of Parlikar, Joseph, Peyton, and McConnell teach the method of claim 13. However, Heilman in view of Parlikar, Joseph, Peyton, and McConnell fails to teach detecting the plurality of aortic pressure measurements comprises receiving the aortic pressure measurements from a pressure sensor separate from the intracardiac blood pump.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heilman in view of Parlikar, Joseph, Peyton, and McConnell to include the further teachings of Parlikar and receive aortic pressure measurements from a pressure sensor separate from the intracardiac blood pump. Doing so would simply constitute substitution of one known element (a pressure sensor located in the intracardiac blood pump) for another (a blood pressure device located at a peripheral artery) to obtain predictable results.
	Regarding claim 18, Heilman (Figure 12A) teaches a control system (50) comprising a memory storing algorithms which adjusts the operation of the intracardiac blood pump (paragraph 0124). However, Heilman in view of Parlikar, Joseph, Peyton, and McConnell fails to teach the memory storing the time-dependent non-linear models of the vascular system. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heilman in view of Parlikar, Joseph, Peyton, and McConnell to have the control system store the time-dependent non-linear models of the vascular system. This would allow the device of Heilman in view of Parlikar, Joseph, Peyton, and McConnell to compute average values, such as the average of cardiac output, before sending it to a caregiver computer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710. The examiner
can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.

USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
JASON SIMS can be reached at 571-272-7540. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/R.T.P./Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791